Case 2:15-cv-06076-MCA-MAH Document 390-3 Filed 09/30/19 Page 1 of 5 PageID: 6815




                          EXHIBIT 3
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-3 Filed07/31/19
                                       51 Filed   09/30/19 Page
                                                            Page1 2ofof4 5PageID:
                                                                           PageID:1881
                                                                                   6816




                                                                                    CLOSING

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    SECURITIES AND EXCHANGE
    COMMISSION,
                        Plaintiff,
                  v.                                           Civil Action No. 16-845

    EVGENII ZAVODCHIKOV, et al.,                                      ORDER

                       Defendants.



         THIS MATTER having come before the Court upon application by Plaintiff Securities

  and Exchange Commission (“the Commission”) for entry of default judgment, ECF No. 44, against

  Defendants Evegenii Zavodchiko (“Zavodchiko”), Andrey Bokarev (“Bokarev”), Radion Panko

  (“Panko”), Natalia Andreevna Alepko (“Alepko”), Anton Maslov (“Maslov,” or when referenced

  together with Zavodchiko, Bokarev, Panko, and Alepko, “Individual Defendants”), Extra Trading

  Company, Green Road Corporation, and Solar Line Inc. (together with Extra Trading Company

  and Green Road Corporation, “Entity Defendants,” or when referenced together with all Entity

  Defendants and Individual Defendants, “Defendants”), for failure to answer pursuant to Federal

  Rule of Civil Procedure 55(b)(2);

         and for the reasons set forth in the accompanying Opinion;

         IT IS on this 31st day of July, 2019;

         ORDERED that Plaintiffs’ Motion for Default Judgment is GRANTED; and it is further

         ORDERED that judgment is entered against Defendants in the following amounts:
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-3 Filed07/31/19
                                       51 Filed   09/30/19 Page
                                                            Page2 3ofof4 5PageID:
                                                                           PageID:1882
                                                                                   6817




             a) Defendants Zavodchikov and Extra Trading Company are jointly and severally

                 liable for $2,120,618 in disgorgement, $69,889.75 in prejudgment interest, and a

                 monetary penalty of $6,361,854;

             b) Defendants Bokarev, Panko, and Green Road Corp. are jointly and severally liable

                 for a $3,161,160 in disgorgement and $145,369.75 in prejudgment interest and a

                 monetary penalty of $9,483480;

             c) Defendants Alepko and Solar Line Inc. are jointly and severally liable for

                 $4,426,507 in disgorgement, $344,030.60 in prejudgment interest, and a monetary

                 penalty of $13,279,521; and

             d) Defendant Maslov is liable for disgorgement of $9,653,814 in disgorgement,

                 $571,246.31 in prejudgment interest, and a monetary penalty of $28,961,442; and

                 it is further

         ORDERED that Defendants may transmit payment electronically to the Commission,

  which will provide detailed ACH transfer/Fedwire instructions upon request, or by payment made

  directly   from    a      bank   account   via       Pay.gov   through   the   SEC   website   at

  http://www.sec.gov/about/offices/ofm.htm, or by certified check, bank cashier’s check, or United

  States postal money order payable to the Securities and Exchange Commission, which shall be

  delivered or mailed to:

                                      Enterprise Services Center
                                     Accounts Receivable Branch
                                   6500 South MacArthur Boulevard
                                      Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and name of

  this Court; Defendant’s name as a defendant in this action; and specifying that payment is made

  pursuant to this Final Judgment; and it is further
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-3 Filed07/31/19
                                       51 Filed   09/30/19 Page
                                                            Page3 4ofof4 5PageID:
                                                                           PageID:1883
                                                                                   6818




          ORDERED that Defendant shall simultaneously transmit photocopies of evidence of

  payment and case identifying information to the Commission’s counsel in this action, and that by

  making this payment, Defendant relinquishes all legal and equitable right, title, and interest in such

  funds and no part of the funds shall be returned to Defendant; and it is further

          ORDERED that the Commission may enforce the Court’s judgment for disgorgement and

  prejudgment interest by moving for civil contempt (and/or through other collection procedures

  authorized by law) at any time after 14 days following entry of this Final Judgment; and it is further

          ORDERED that Defendants shall pay post judgment interest on any delinquent amounts

  pursuant to 28 U.S.C. § 1961; and it is further

          ORDERED that each Defendant shall satisfy their obligation by paying the amounts owed

  to the Commission within 14 days after entry of this Final Judgment; and it is further

          ORDERED that Plaintiff’s request for injunctive relief is GRANTED, and that

  Defendants, their agents, servants, employees, attorneys, and all persons in active concert or

  participation with them who receive actual notice of Order by personal service or otherwise are

  enjoined from future violations of violations of Section 17(a) of the Securities Act, 15 U.S.C. §§

  77e(a), 77e(c), and 77q(a); Section 10(b) of the Exchange Act, 15 U.S.C.§ 78j(b); Rule 10b-5, 17

  C.F.R. § 240.10b5; and Sections 20(b) and 20(e) of the Exchange Act, 15 U.S.C. §§ 78t(b) and

  (e); and it is further

          ORDERED that Plaintiff’s request that the Temporary Restraining Order issued on

  February 17, 2016 and in the Preliminary Injunction issued on February 29, 2017 be lifted for the

  limited purpose of the assets, up to the amount owed under this Order, be transferred to an account

  designated by the Plaintiff is GRANTED; and it is further

          ORDERED that the matter is hereby CLOSED.
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-3 Filed07/31/19
                                       51 Filed   09/30/19 Page
                                                            Page4 5ofof4 5PageID:
                                                                           PageID:1884
                                                                                   6819




                                                    /s/ Madeline Cox Arleo
                                                    Hon. Madeline Cox Arleo
                                                    UNITED STATES DISTRICT JUDGE
